2020 WI 26

                  SUPREME COURT           OF   WISCONSIN
CASE NO.:              2018AP651-CR


COMPLETE TITLE:        State of Wisconsin,
                                 Plaintiff-Respondent-Cross Petitioner,
                            v.
                       Kelly James Kloss,
                                 Defendant-Appellant-Petitioner.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 386 Wis. 2d 314,925 N.W.2d 563
                              PDC No:2019 WI App 13 - Published

OPINION FILED:         March 6, 2020
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         October 14, 2019

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             St. Croix
   JUDGE:              Eugene D. Harrington

JUSTICES:
PER CURIAM.

REBECCA GRASSL BRADLEY and DANIEL KELLY, JJ., dissent.
NOT PARTICIPATING:



ATTORNEYS:

      For the plaintiff-respondent-cross petitioner, there were
briefs filed by Lisa E.F. Kumfer, assistant attorney general, with
whom on the brief was Joshua L. Kaul, attorney general. There was
an oral argument by Lisa E.F. Kumfer.


      For the defendant-appellant-petitioner, there were briefs
filed by Steven L. Miller and Miller Appellate Practice, LLC, River
Falls. There was an oral argument by Steven L. Miller.
                                                                         2020 WI 26




                                                                   NOTICE
                                                   This opinion is subject to further
                                                   editing and modification.   The final
                                                   version will appear in the bound
                                                   volume of the official reports.
No.    2018AP651-CR
(L.C. No.    2014CF465)

STATE OF WISCONSIN                             :              IN SUPREME COURT

State of Wisconsin,

             Plaintiff-Respondent-Cross
             Petitioner,                                                FILED
      v.
                                                                    MAR 6, 2020
Kelly James Kloss,
                                                                       Sheila T. Reiff
                                                                   Clerk of Supreme Court
             Defendant-Appellant-Petitioner.




      REVIEW of a decision of the Court of Appeals.                   Dismissed as

improvidently granted.



      ¶1    PER CURIAM.    Kelly Kloss and the State cross-petitioned

for review of the decision of the court of appeals, State v. Kloss,

2019 WI App 13, 386 Wis. 2d 314, 925 N.W.2d 563.                   After reviewing

the record and the briefs of both parties, and after hearing oral

arguments,     we   conclude   this   matter       should     be     dismissed       as

improvidently granted.
                                                 No.   2018AP651-CR



    ¶2   By the Court.—The review of the decision of the court of

appeals is dismissed as improvidently granted.

    ¶3   REBECCA GRASSL BRADLEY and DANIEL KELLY, JJ., dissent.




                                2
    No.   2018AP651-CR




1